Deny and Opinion Filed July 21, 2014




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00875-CV

                    IN RE VSDH VAQUERO VENTURE, LTD., Relator

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-09-05232-A

                              MEMORANDUM OPINION
                          Before Justices FitzGerald, Francis, and Lewis
                                   Opinion by Justice Francis
       Relator filed this petition for writ of mandamus complaining of the trial court’s oral order

regarding participation of its lead counsel in trial and of the failure of the trial court to grant a

continuance in light of its oral order. The rules of appellate procedure require the statement that

the person filing a petition for writ of mandamus “has reviewed the petition and concluded that

every factual statement is supported by competent evidence included in the appendix or record.”

TEX. R. APP. P. 52.3(j). Relator’s petition does not include such a certification. Thus, relator’s

petition fails to comply with the Texas Rules of Appellate Procedure. See In re Butler, 270
S.W.3d 757, 758–59 (Tex. App.—Dallas 2008, orig. proceeding) (denying petition for writ of

mandamus because petition and record not authenticated as required by the Texas Rules of

Appellate Procedure).
We DENY the petition for writ of mandamus.




140875F.P05
                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –2–